Citation Nr: 0418952	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  03-00 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, claimed as  secondary to service-connected 
bladder cancer.  

2.  Entitlement to service connection for right arm 
amputation, claimed as secondary to service-connected 
epilepsy.

[The issue of entitlement to a clothing allowance is 
addressed in a separate Remand.]


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to August 
1946. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from February 2002 and September 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Des Moines, Iowa (the RO).

The veteran testified at a videoconference hearing which was 
chaired by the undersigned Veterans Law Judge in January 
2003.  A transcript of the hearing has been associated with 
the veteran's VA claims folder.

This case is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.

The veteran has also perfected a separate appeal on the issue 
of entitlement to a clothing allowance.  This issue is the 
subject of a separate, simultaneously-issued remand under a 
different docket number.  



Issue not on appeal

During his video conference hearing in January 2003, the 
veteran indicated that he wished to put in a claim for an 
increased rating due to incontinence [hearing transcript, 
pages 8-9].  Upon review, the Board notes that the veteran is 
not currently service-connected for incontinence.  As such, 
the Board has interpreted the veteran's statement as raising 
the issue of entitlement to an increased rating for residuals 
of bladder cancer.  That issue is referred to the RO for 
appropriate action.  


REMAND

Reasons for remand

VCAA

The Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002), has enhanced the 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
VCAA standard].

After review of the record, the Board has concluded that the 
veteran has not received notice that complies with the VCAA 
and Quartuccio .  

The regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the veteran 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), has been 
determined to be invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339  
(Fed. Cir. 2003).  Thus, if the record has a procedural 
defect with respect to notice required under the VCAA, this 
may no longer be cured by the Board.  

Accordingly, the Board must remand the case to the Veterans 
Benefits Administration (VBA) because the record does not 
show that he was provided adequate notice under the VCAA and 
the Board is without authority to do so.  Under these 
circumstances, it would potentially be prejudicial to the 
veteran if the Board were to proceed with a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Additionally submitted evidence 

A review of the record reveals that additional medical 
evidence has been associated with the claims file since 
statements of the case were issued in December 2002.  This 
evidence was received in January 2003 and includes a 
statement from a private osteopath.  The veteran has not 
waived his right to initial RO consideration of such evidence 
in connection with the claims on appeal.  See 38 C.F.R. 
§ 20.1304 (2003); see also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
and Bernard v. Brown, 4 Vet. App. 384 (1993) [both for the 
proposition that a veteran is entitled to have additionally 
submitted evidence considered and adjudicated at the RO level 
prior to consideration by the Board].  

Nexus opinion 

The veteran contends that service connection is warranted for 
right arm amputation as secondary to service-connected 
epilepsy.  The evidence shows that the veteran suffered a 
traumatic amputation of the right arm slightly above the 
elbow in an industrial accident on April 1, 1960.  The 
veteran maintains that the accident occurred after he blacked 
out following a seizure and fell into a saw.  

In a March 2002 statement, J.A., a former co-worker, reported 
that he was working with the veteran at the time of the 
accident leading to the amputation of his arm.  J.A. reported 
knowing the veteran's history of seizures and of witnessing 
him have seizures on prior occasions.  He thought that the 
accident leading to the amputation was caused by one of these 
seizures.  He admitted, however, that he did not actually 
witness the accident itself.  

The United States Court of Appeals for Veterans Claims has 
indicated what supporting evidence is required for secondary 
service connection when the proximate cause of a second 
disability is distanced from a service-connected disability 
by an intercurrent event.  First, the veteran must submit 
supporting lay or medical evidence that his service-connected 
disability caused the intercurrent event that is alleged to 
have caused the disability at issue.  The veteran, through 
his testimony and other statements, has done so in the 
instant claim.  Second, he must submit medical evidence that 
the intercurrent event caused the disability for which he 
claims secondary service-connection.  See Reiber v. Brown, 
7 Vet. App. 513, 516 (1995).  The second question goes to 
medical causation, and medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In light of the veteran's testimony that the service-
connected disability caused the intercurrent injury, read 
together with the fact that service connection has been 
granted for epilepsy, the Board believes a nexus opinion 
should be obtained to address whether the veteran's epilepsy 
could have caused the fall which led to the right arm 
amputation.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2003) [medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

This case is therefore REMANDED to the VBA for the following 
action:

1.  VBA should ensure that all 
notification and development action 
required by the VCAA is completed.  That 
is, (1) inform the veteran about the 
information and evidence not of record 
that is needed to substantiate the 
claims; (2) the information that VA will 
seek to provide and what evidence he must 
provide; and (3) inform him that he 
should provide any evidence in his 
possession that pertains to the claims.

2.  VBA should refer the veteran's VA 
claims folder to an appropriately 
qualified specialist to determine the 
etiology of the right arm amputation.  
The reviewer should express an opinion, 
after a complete review of the claims 
file, as to whether it is as least as 
likely as not that the veteran's service-
connected epilepsy caused the April 1, 
1960 industrial accident which led to the 
amputation of his right arm.  If the 
reviewer cannot render an opinion without 
resorting to speculation, this should be 
stated.  The rationale for any opinion 
expressed must be provided.  

3.  Thereafter, VBA should readjudicate 
the issues on appeal, taking into 
consideration additional evidence added 
to the record.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



